TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00746-CR


Armando Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-06-207020, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Ms. Stefanie Collins has filed a motion to be substituted as counsel on appeal.  The
motion states that Collins has been retained by appellant, and bears appellant's signature indicating
his consent to the substitution.  The motion is granted and Ms. Stefanie Collins is designated
appellant's lead counsel.  See Tex. R. App. P. 6.1.  At its discretion, the district court may permit the
withdrawal of the attorney previously appointed to represent appellant.
		Additionally, Collins has filed a motion for leave to file a brief in response to the
State's brief.  See Tex. R. App. P. 38.3.  A reply brief was not filed by appointed counsel.  We grant
the motion and ORDER Collins to file a reply brief no later than February 26, 2010.



		It is ordered January 27, 2010.


Before Justices Patterson, Puryear and Pemberton
Do Not Publish